       Case 2:16-md-02724-CMR Document 1795 Filed 06/23/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                             MDL 2724
PRICING ANTITRUST LITIGATION                               16-MD-2724

                                                           HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                                 PRETRIAL ORDER NO. 177
                                 (STATUS CONFERENCES)

       AND NOW, this 23rd day of June 2021, it is hereby ORDERED that by agreement of
counsel, the Leadership Status Conference scheduled for July 8, 2021, is RESCHEDULED and
will be held on July 29, 2021 at 1:30 PM. It is further ORDERED that additional Status
Conferences will be held at 1:30 PM on the following dates:
              September 9, 2021       General Status Conference
              October 14, 2021        Leadership Status Conference

       At this time it is anticipated that these conferences will be held by videoconference and
telephone, and not in person, until the Court determines that in-person conferences may resume.
The conferences will proceed as follows:
       1. Liaison Counsel shall file a joint proposed agenda no later than one week before each
           conference and notify the Court of additional counsel who wish to participate by
           videoconference.
       2. Leadership Status Conferences are informal administrative meetings that are limited
           to the Court, Lead and Liaison Counsel, other counsel on the agenda, and the Special
           Masters.
       3. General Status Conference are open to all counsel, the press, and members of the
           public, and will be transcribed by a court reporter.
       4. Counsel who wish to participate in the General Status Conferences by telephone may
           use the telephone conference information that will be provided by the State of New
           York: 866-394-2346 (Code 659 182 3682#). Counsel who participate by telephone
Case 2:16-md-02724-CMR Document 1795 Filed 06/23/21 Page 2 of 2




   shall notify Lead and Liaison counsel of this participation after the conference so that
   a list may be provided to the Court.
5. Due to limited capacity to view the videoconference of the General Status
   Conferences, those members of the press or public who seek to view the
   videoconference may notify the Court of this interest by email to
   Chambers_of_Judge_Cynthia_M_Rufe@paed.uscourts.gov within one week of the
   Conference, and accommodations will be made to the extent possible. Members of
   the press and public who wish to listen to the conference may use the telephone
   conference information that provided by the State of New York: 866-394-2346
   (Passcode 659 182 3682#).
It is so ORDERED.

                                              BY THE COURT:

                                              /s/ Cynthia M. Rufe
                                              ____________________
                                              CYNTHIA M. RUFE, J.




                                          2
